ORDER OF AFFIRMANCE UNDER RULE 28
Upon consideration of Appellee’s Motion to Affirm and brief in support thereof and Appellant’s Answer,
It is ordered that the judgment of the District Court is affirmed on the authority of Oakland Raiders v. Office of Emergency Preparedness, No. 9-11 (T.E.C.A., July 10, 1974); DeRieux v. The Five Smiths, Inc., 499 F.2d 1321 (Em.App.1974) and University of Southern California v. C.O.L.C., Em.App.1972, 472 F.2d 1065, cert. denied, 410 U.S. 928, 93 S.Ct. 1364, 35 L.Ed.2d 590.